Morgan, J.
The city contracted with the plaintiff to do certain paving on Esplanade street.
A portion of the paving was done in front of what is known as the Mint. For this work plaintiffs seek payment from the city. For answer, the city denies indebtedness, and says that the government of the United States has never legally disclaimed her ownership or title to the property, as is alleged in the petition.
*452There is no doubt that the contract was entered into as is alleged in the petition; that the work was done; that the amount charged therefor is the sum agreed to be paid, and that payment was demanded of the officers of the United States government and refused.
The bill has to be paid by the owner of the property. The question then is, who owns it?
“ In the month of May, 1835, the City Council of the city of New Orleans, adopted the following resolution :
“ Resolved, That the use of the square of ground, now inclosed, and known as Jackson square, situated in the city of New Orleans, and bounded as follows, to wit: by Esplanade street, Garrison street, Levee street, and the public Road, be ceded to the Upited States, for' the express and only purpose of erecting thereon, a branch of the Mint of the United States, together with the necessary appendages; and that the Mayor be and he is hereby authorized to convey by notarial act, to Martin Gordon, Esq., the commissioner appointed by authority of the said United States, to superintend the erection and building of the said Mint, the use and occupation of said square, for the purposes aforesaid.
“Be it further resolved, That should it hereafter be deemed necessary by the government of the United States to remove the Mint contemplated to be established as aforesaid, or to cease to occupy it for such purposes, then the said act to be null and void.
“ On the nineteenth day of June, in the year aforesaid, the United States government, through Martin Gordon, commissioner as aforesaid, accepted the transfer embraced in the foregoing resolution, and from that date, down to the present time, the Federal authorities have been in possession of the property, using the same for the purposes of a Mint.”
The foregoing statement is taken from the brief of the City Attorney.
He urges upon us that this is a vente a rémbré. We do not think it is. It lacks one of the essentials of a sale, viz : a price.
Neither is the government, technically speaking at least, the usufructuary of the property. It has simply the use of it; the tenure thereto being precarious, and the right to occupy the same restricted to such time as the government of the United States may see fit to occupy it for the purposes of a Mint — the government having the right to remove the same whenever it sees fit, upon the happening of either of which events, the use of the property would immediately revert to the city.
Judgment affirmed.